Citation Nr: 0425450	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  00-04 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
hemorrhoids.

2.  Entitlement to service connection for a bilateral eye 
disability.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
numbness in the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from July 1954 to 
June 1956.
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied the veteran's claim seeking 
entitlement to an increased (compensable) rating for 
hemorrhoids and for service connection for a bilateral eye 
disability.  The claim also arises from a May 2003 rating 
decision which denied compensation under 38 U.S.C.A. § 1151 
for numbness in the left leg.   

The issues of compensation under 38 U.S.C.A. § 1151 for 
numbness in the left leg as well as service connection for a 
bilateral eye disability addressed in the REMAND portion of 
the decision below are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's hemorrhoids have not been large or 
thrombotic.  

2.  The veteran's hemorrhoids have not been irreducible, and 
have not had excessive redundant tissue, evidencing frequent 
recurrences.  






CONCLUSIONS OF LAW

Entitlement to an increased (compensable) rating for 
hemorrhoids is denied.  
38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. § 
4.114(a), Diagnostic Code 7336 (2003).  


Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2003).  In the January 2000 Statement of the Case, and in 
the February 2000 Supplemental Statement of the Case, as well 
as at the March 2000 hearing, the RO informed the veteran 
that he would have to submit evidence that his disability had 
increased in severity in order to prevail with his claim.  In 
a letter dated in May 2003, the veteran was informed that he 
should submit evidence showing the symptoms and level of 
severity of his disability, when the symptoms occurred and 
how long they lasted, and whether medication was taken for 
the symptoms.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2003).  In the May 2003 VCAA 
letter, the RO informed the veteran that the RO would get 
such things as evidence kept by the VA and any other federal 
government agency, and medical records from a VA facility, 
and that it would request private treatment records, if the 
veteran completed a release form.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2003).  The May 
2003 letter told the veteran to send the RO any private 
treatment records, or to complete a separate form for each 
provider if he wanted the RO to request the records.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2003).  Even though the May 2003 letter did not specifically 
request that the veteran provide any evidence in his 
possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), as will be described below, it is 
determined that the veteran is also not prejudiced by such 
failure.  

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in May 1999, it is determined that he is not 
prejudiced by such failure.  For one thing, inasmuch as the 
initial unfavorable decision in May 1999 predated the VCAA, 
the required notices described in the VCAA could not have 
been given before then.  Furthermore, VA has consistently 
asked the veteran for information about where and by whom he 
was treated for his hemorrhoids throughout the more than 5 
years that his claim has been adjudicated.  At his hearing in 
March 2000, the veteran stated that all of his treatment was 
at the VA Medical Center.  

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the May 2003 VCAA letter.  Following that 
letter, the development of the claim continued, and, in 
September 2003, the claim was reviewed and the veteran was 
sent a supplemental statement of the case.   As a result, the 
veteran was provided the required notices and he was afforded 
an opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  Bernard v. Brown, 
4 Vet.App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Entitlement to an increased (compensable) rating for 
hemorrhoids.

The veteran underwent a flexible sigmoidoscopy in May 1997.  
It was noted that the veteran was status/post banding in 
March 1997.  Rectal examination prior to the procedure showed 
small, thrombosed hemorrhoids without a fissure that could be 
identified.  There were small, internal hemorrhoids on 
retroflexion without active bleeding but which looked like 
they might have bled recently.  Impression was bright red 
blood per rectum most likely from hemorrhoids.  

The veteran was afforded a hearing before the RO in March 
2000.  Regarding his hemorrhoids, he testified that he had 
pain in his rectal area at least two or three times a week. 

The veteran underwent a VA examination in February 2000.  
Examination showed that digital rectal exam revealed no 
external hemorrhoids.  The veteran had a small hemorrhoid 
which was nonthrombosed.  Under impression, the examiner 
wrote that the veteran had a very small hemorrhoid which was 
contributing to his current disability.  The examiner wrote 
that the veteran's anemia was most likely due to anemia of 
chronic disease and not due to hemorrhoidal bleeding.  The 
examiner wrote that hemorrhoids were not noted on the 
veteran's last colonoscopy suggesting that they were most 
likely too small to be commented on or were not present.  He 
wrote that the veteran was currently being worked up for 
chronic diarrhea which was progressively getting worse, but 
was not related to hemorrhoids in any way.  

The veteran was seen at the VA Medical Center in March 2001 
for his hemorrhoids.  He complained of increased pain and 
swelling of hemorrhoids.  It was noted that pain had been 
aggravated by bowel movements, and that the veteran had been 
having 7-10 bowel movements per day for the last 2-3 days.  
He did not know if he had been bleeding per rectum because of 
his blindness.  

The veteran underwent a VA examination in August 2003.  He 
claimed that he had persistent rectal soreness for many years 
after service.  He claimed that he was not using any 
treatment nothing worked.  He stated that he had chronic 
diarrhea, and had anywhere from 3-7 bowel movements a day.  
He had control of his bowel movements.  He is legally blind, 
and it was noted that he was not able to tell if he had 
bleeding with his bowel movements.  Examination showed no 
palpable internal hemorrhoids, and no external hemorrhoids.  
There was a tiny skin tag at 6:00, and good rectal tone.  
Assessment was resolved hemorrhoids, and chronic bowel 
problems unrelated to hemorrhoids.  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).

When there is persistent bleeding and with secondary anemia 
for internal or external hemorrhoids, or when there are 
hemorrhoids with fissures, then a 20 percent rating is 
applied.  When external or internal hemorrhoids are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, then a 10 percent rating is 
assigned.  When external or internal hemorrhoids are mild or 
moderate, then a noncompensable rating is assigned.  
38 C.F.R. §  4.114 (a), Diagnostic Code 7336 (2003).

The veteran is service-connected for hemorrhoids, evaluated 
as noncompensably disabling under 38 C.F.R. § 4.71(a), 
Diagnostic Code 7336, for external or internal hemorrhoids.  
In order for the veteran to obtain a higher rating of 10 
percent under Diagnostic Code 7336, the evidence must show 
that the hemorrhoids are large or thrombotic, irreducible, 
with excessive redundant tissue, and evidencing frequent 
recurrences.  As will be discussed below, the evidence shows 
that the noncompensable rating assigned for the veteran's 
hemorrhoids was correct.

Notwithstanding the finding in May 1997 that the veteran had 
small thrombosed hemorrhoids that looked like they had bled 
recently, the veteran was only seen on one other occasion 
since then (March 2001) for his hemorrhoids.  At the February 
2000 VA examination, there was only one small hemorrhoid, and 
it was nonthrombosed.  At the veteran's August 2003 VA 
examination, the examiner specifically determined that there 
were no palpable internal hemorrhoids, and no external 
hemorrhoids.  The examiner noted that colonoscopies in May 
1999, August 2000, and February 2003 did not show 
hemorrhoids.  The examiner's assessment was resolved 
hemorrhoids, and chronic bowel problems unrelated to 
hemorrhoids.  As the evidence does not show large or 
thrombotic hemorrhoids, or irreducible hemorrhoids with 
excessive redundant tissue, the veteran is not entitled to an 
increased rating to 10 percent for his service-connected 
hemorrhoids.  



Even though the veteran argues that he might have persistent 
bleeding (which is one of the criteria for a 20 percent 
rating), but cannot see the bleeding because he is legally 
blind, the evidence does not show this to be the case.  Even 
if it is conceded that the veteran has persistent bleeding 
from hemorrhoids (and not from an unrelated bowel problem), 
the evidence does not show that the veteran has secondary 
anemia, which is also required in order to obtain a 20 
percent rating.  The examiner at the February 2000 VA 
examination specifically opined that the veteran's anemia was 
most likely due to anemia of chronic disease, and not due to 
hemorrhoidal bleeding.  

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).  

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
obtained a special VA orthopedic examination to determine the 
extent of the veteran's hemorrhoids.  The evidence includes 
records of prior medical history and rating decisions.  
Therefore, the RO and the Board have considered all the 
provisions of Parts 3 and 4 that would reasonably apply in 
this case.  

As the preponderance of the evidence is against the veteran's 
claim seeking an compensable rating for his hemorrhoids, the 
benefit-of-the-doubt doctrine is not for application.  
Accordingly, the noncompensable rating assigned for 
hemorrhoids was proper, and the veteran's claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

Entitlement to an increased (compensable) rating for 
hemorrhoids is denied.  


REMAND

Regarding the veteran's claim for entitlement to compensation 
under 38 U.S.C.A. § 1151 for numbness in the left leg, the 
veteran asserts that his left leg became numb after his 
operation at the VA Medical Center in September 1999.  
However, the operation records, and the hospitalization 
records after the operation are not in the claims folder.  
Similarly, the records cited by the RO in the May 2003 rating 
decision (treatment records from March 2000 and February 
2001) are not in the claims folder.  For that reason, the 
veteran's claim must be remanded to obtain the aforementioned 
records.  

Regarding the veteran's claim of service connection for a 
bilateral eye disability, he claims that his currently 
diagnosed uveal effusion syndrome first manifested in 
service.  Dr. T.S. wrote an opinion in September 1998 in 
which he noted that the veteran's eye problem was due to a 
very rare condition known as uveal effusion syndrome, and 
that typical of such cases, there had been a gradual erosion 
of the veteran's vision over the past almost 40 years.  
Service medical records do not show that the veteran was seen 
for any vision disorders while in service, but they show that 
his vision had decreased at the time of his separation 
examination in 1956.  Specifically, at a pre-induction 
examination in December 1953, the veteran had distance vision 
of 20/20 in both eyes.  At separation in June 1956, the 
veteran had distance vision to 20/30 in the right eye, and 
20/20 in the left eye.  

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to her disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning her appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).  Accordingly, the 
veteran should be provided with a VA examination in which the 
examiner provides diagnoses of all eye disorders, and 
indicates whether they were first manifested in service.

Under the circumstances described above, additional 
development of the veteran's claim should be accomplished.  
Accordingly, this case is remanded for the following:  

1.  The AMC should take appropriate steps 
to obtain and associate with the claims 
file the hospital records from the 
veteran's surgery in September 1999, as 
well as the treatment records from the VA 
Medical Center from March 2000 and 
February 2001, and add them to the file.  
The RO should assure that all VA 
treatment and hospitalization records for 
the period from September 1999 to the 
present are of record.  

2.  The veteran should be scheduled for a 
VA examination for his eyes.  The claims 
folder, to include all evidence added to 
the record in accordance with the 
paragraphs above, and a copy of this 
REMAND should be made available to the 
examiner in conjunction with the 
examination.  The veteran should be 
examined to determine the nature and 
etiology of all eye disorders that might 
be present.  The examination report 
should include responses to the following 
medical questions:

a.  Based on review of the claims 
folder and the examination findings, 
state as precisely as possible the 
diagnoses of all eye disorders the 
veteran currently has.  The examiner 
should specifically comment on 
whether the veteran has uveal 
effusion syndrome.
 
b.  For each diagnosis reported in 
response to item (a), above, state a 
medical opinion as to the time of 
onset of the eye disorder.

c.  For each diagnosis reported in 
response to item (a), above, state a 
medical opinion as to whether the 
decreased vision in the veteran's 
right eye at his separation 
examination was the first 
manifestation of uveal effusion 
syndrome, or any other diagnosed 
disorder.  

If it is not feasible to answer any of 
these questions, this should be so 
stated.  

3.  After the development requested above 
has been completed, review the veteran's 
claims folder and ensure that all the 
foregoing development has been conducted 
and completed in full.  Ensure that all 
provisions of the Veterans Claims 
Assistance Act of 2000 are properly 
applied in the development of the claim.   
If any development is incomplete, 
appropriate corrective action should be 
taken.  

4.  Upon completion of the above, the AMC 
should review the evidence of record and 
enter its determination with respect to 
entitlement to compensation under 
38 U.S.C.A. § 1151 for numbness in the 
left leg, as well as for service 
connection for a bilateral eye 
disability.  In the event that the claim 
is not resolved to the satisfaction of 
the appellant, the AMC should issue a 
supplemental statement of the case, a 
copy of which should be provided the 
veteran, and his representative.  After 
they have been given an opportunity to 
submit additional argument, the case 
should be returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



